This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   STATE OF NEW MEXICO ex rel.
 3   CITY OF LAS CRUCES, on behalf
 4   of the LAS CRUCES POLICE
 5   DEPARTMENT,

 6          Petitioner-Appellee,

 7 v.                                                                            No. 34,230

 8   JOHN BARELA: One (1) 1999
 9   CHEVY TRUCK (Grey); VIN
10   1GCGK29U1XZ172442;
11   Licence Plate No.: 14460US (NM),

12          Respondent-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
14 James T. Martin, District Judge

15 Robert Cabello
16 Las Cruces, NM

17 for Appellee

18 Thomas L. Wright
19 Las Cruces, NM

20 for Appellant
1                            MEMORANDUM OPINION

2 GARCIA, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been

5 filed, and the time for doing so has expired.

6   {2}   Affirmed.

7   {3}   IT IS SO ORDERED.



8
9                                        TIMOTHY L. GARCIA, Judge

10 WE CONCUR:



11
12 LINDA M. VANZI, Judge



13
14 M. MONICA ZAMORA, Judge




                                            2